IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                      June 2000 Session


     RONALD L. DAVIS v. TENNESSEE BOARD OF PAROLES, ET AL.


                Direct Appeal from the Chancery Court for Davidson County
                       No. 983555-III   Ellen Hobbs Lyle, Chancellor



                     No. M2000-00668-COA-R3-CV - Filed July 19, 2000



This is another in a series of cases filed by a certain prison inmate, Ronald L. Davis, this time
seeking the issuance of a common law writ of certiorari on the basis that the Tennessee Board of
Probation and Parole improperly refused to grant him early release. The board cited the seriousness
of the offense for which he was convicted as the basis for its decision and moved for dismissal of
the petition or alternatively for summary judgment. The trial court held this suit to be barred by
Tennessee Code Annotated section 41-21-812 which prohibits the filing of subsequent lawsuits by
inmates who have unpaid costs related to previous suits. The trial court dismissed this case under
Tennessee Code Annotated section 41-21-812 and on the basis that the Petition for Writ of Certiorari
failed to state a claim upon which relief could be granted. We affirm.


     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed


W ILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S., and
PATRICIA J. COTTRELL, J., joined.


Ronald L. Davis, Pikeville, Tennessee, Pro Se.


Paul G. Summers, Attorney General and Reporter, Michael E. Moore, Solicitor General, and
Stephanie R. Reevers, Assistant Attorney General, for the appellee, Tennessee Board of Paroles.
                                   MEMORANDUM OPINION1

        On December 1, 1998, Ronald L. Davis filed his Petition for Common Law Writ of Certiorari
in the Chancery Court for Davidson County, complaining that the Tennessee Board of Paroles had
refused to grant him early release. In granting the Motion to Dismiss and Summary Judgment, the
trial court held:

               With respect to the motion to dismiss or for summary judgment, the Court
       grants the motion for summary judgment as follows.

               The Court concludes from the papers filed by the respondents that the
       petitioner’s suit is barred by Tennessee Code Annotated section 41-21-812 which
       prohibits the filing of subsequent lawsuits by inmates who have unpaid costs
       assessments related to previous suits. In support of the motion for summary
       judgment the respondents have filed bills of costs showing that Mr. Davis has
       accrued thousands of dollars of unpaid costs in Davidson County Circuit Court alone.
       The petitioner has not stated in his lawsuit any request for injunctive relief as the
       result of a substantial threat of irreparable injury or serious physical harm. Thus, the
       conditions stated in Tennessee Code Annotated section 41-21-812 have been
       complied with, and the Court determines that the above-captioned matter shall be
       dismissed for failure of Mr. Davis to pay such costs.

               The Court additionally grants the motion to dismiss because the only proper
       respondent in this case is the Tennessee Board of Paroles. Tennessee Code
       Annotated sections 27-9-101 through 114 and Fairhaven Corp. v. Tennessee Health
       Facilities Commission, 566 S.W.2d 885 (Tenn. App. 1976) provide that writs of
       certiorari challenging parole decisions of the Tennessee Board of Paroles should
       name the Board of Paroles and only the Board of Paroles as the respondent as
       ultimately any relief awarded can only be afforded by the Tennessee Board of
       Paroles. Therefore the Court dismisses the above-captioned action as to any party
       except for the Tennessee Board of Paroles.


                 Finally, the Court grants the motion to dismiss for failure to state a claim


       1
           Rule 10(b) of the Rules of the Court of Appeals of Tennessee reads as follows:

               The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion when
       a formal opinion would have no precendential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.

                                                 -2-
       upon which relief can be granted because the petitioner has failed to allege specific
       material facts demonstrating that the Parole Board acted illegally, fraudulently or
       arbitrarily. The conclusory allegations made by the petitioner that the hearing was
       “mock” are insufficient. With respect to the petitioner’s theory that seriousness of
       the offense was not a legitimate reason for denial of parole, the Court notes that
       Tennessee Code Annotated section 40-35-503(b) specifically provides that the Board
       may refuse to release an inmate on parole if doing so would depreciate the
       seriousness of the crime for which the defendant stands convicted. In Arnold v.
       Board of Paroles, 956 S.W.2d 478, 482-83 (Tenn. 1997), the Tennessee Supreme
       Court held that it is legal for the Board of Paroles to consider the seriousness of an
       inmate’s offense in its determinations regarding parole.

        We agree with the chancellor in all respects. As to Tennessee Code Annotated section 41-21-
812, the record before the Court shows the following unpaid costs of previous litigation assessed
against Ronald L. Davis by the Circuit Court of Davidson County.

       1. Ronald Davis v. Coi Abrams, et al                  No. 97C-368             $ 206.00

       2. Ronald L. Davis v. Donal Cambell, et al            No. 98C-237             $ 406.00

       3. Ronald L. Davis v. Gary Gray, et al                No. 97C-1116            $ 265.00

       4. Ronald L. Davis v. Qualls, et al                   No. 98C-343             $ 308.50

       5. Ronald L. Davis v. Don Sundquist, et al            No. 98C-287             $ 213.50

       6. Ronald L. Davis v. Wilson Sporting Goods Co.       No. 97C-2595            $ 194.50

       7. Ronald L. Davis v. Sohnia W. Hong, et al           No. 97C-2434            $ 227.50

       8. Ronald L. Davis v. J. Edwin Ralston, et al         No. 97C-451             $ 383.50

       On March 29, 2000, this Court released its opinion in Davis v. Holland, No. M1999-00460-
COA-R3-CV, 2000 WL 313537 (Tenn. Ct. App. 2000), applying Tennessee Code Annotated section
41-21-812 against this same Ronald L. Davis. Contemporaneous with the case at bar is Davis v.
Campbell, No. M1999-02294-COA-R3-CV (Tenn. Ct. App. filed July 13, 2000), wherein this Court
affirms the chancellor’s memorandum finding that this plaintiff, Ronald L. Davis, had outstanding
unpaid court costs in the amount of $2,664.

        On appeal, the appellant challenges the constitutionality of Tennessee Code Annotated
section 41-21-812. This challenge cannot be raised and heard for the first time on appeal. Lawrence
v. Stanford, 655 S.W.2d 927, 929 (Tenn. 1983).

       The judgment of the Chancellor is in all respects affirmed and the costs are assessed against

                                                -3-
Ronald L. Davis.



                   ________________________________________________
                   WILLIAM B. CAIN, JUDGE




                          -4-